The Justices of the Supreme Judicial Court, having considered the question upon which their opinion has been required by His Excellency the Governor and the Honorable Council, respectfully submit it as their opinion that the Legislature, in enacting that, “ whenever a vacancy occurs in the office of sheriff in any county, the senior deputy sheriff in service shall perform all the duties required by law to be performed by the sheriff, until the office of sheriff is filled in the manner required by law, giving bond as now required by law of sheriffs,” has not, by the words “ the senior deputy sheriff in service,” designated the deputy sheriff in office when the vacancy occurs, who is oldest in years only, nor *604the one whose original appointment was of the earliest date, but who has not since remained continuously in office; nor yet the one who has served for the greatest number of years, but not continuously; but has designated, as the officer to perform the duties.of sheriff during the vacancy, the deputy sheriff “senior in service ” when the vacancy occurs, that is to say, the one who has then been longest in office continuously.
Horace Gray.
James D. Colt.
Seth Ames.
Marcus Morton. '
William C. Endicott.
Otis P. Lord.
Augustus L. Soule.
Boston, March 10, 1879.